NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

ANTWAN McNEAL,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-2933
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenberry, Judge.

Jonathan Edwin Mills, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter N. Koclanes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.